DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:								1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.			

Claims 1-7,11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Elend et al. US 2017/0093659 A1 in view of Porat et al US 2014/0208422 A1 in view of Lundberg US 2008/0180145 A1.

8 and 10 are cancelled.

Regarding claim1, Elend et al. US 2017/0093659 A1 discloses A transceiver configured to send and receive data from a controller area network (CAN) bus, (fig. 2 and  [0057]  discloses the CAN transceiver communicate the data to and from the CAN bus via the CANH and CANL bus lines 124 and 126, respectively),									the transceiver comprising: a microcontroller port, a transmitter, a receiver , and a clock recovery and sampling circuit coupled to the transmitter; (figs.11 , 12  and [0082]-[0083] disclose CAN transceiver comprising a receiver 136, a transmitter 138,microcontroller and a compare module (i.e. a clock recovery and sampling circuit) is couple to a transmitter 138),		wherein the transceiver is configured to determine bit timings from a data frame received by the receiver and the transceiver is configured to detect attempts to introduce a signal glitch in a predetermined portion of the data frame [0062] discloses  the attacker can send CAN messages (e.g., “data frames”) with the identifier that is normally used by the sending CAN node , the suspicious CAN messages may be received by CAN nodes and recognized as valid messages because the identifier has previously been used within the CAN network. Once received by a CAN node, the suspicious messages can be used to implement malicious activity within the CAN node. To detect and prevent such an attack on the CAN network, a CAN node can be configured to store the identifier of a CAN message that is being sent by the CAN node itself and further configured to compare the identifiers of incoming CAN messages to the stored identifier to determine if any incoming CAN messages have a matching identifier. Since identifiers are unique to each CAN node, if a received identifier matches a stored identifier, the receiving CAN node can assume that the CAN message is from an intruder and can take an action to prevent the intrusion)
 (Examiner’s note : “detecting  the suspicious messages can be used to implement malicious activity within the CAN node” teaches “introduce a signal glitch in a predetermined portion of the data frame”),											upon detection of the signal glitch, the transceiver is configured to invalidate the data frame on a transmission line [0062] in response to detecting a match between a received identifier and a stored identifier, the CAN node can be configured to immediately send an error signal such as an error flag onto the CAN bus to prevent the malicious CAN message from being successfully and completely received by any CAN nodes on the CAN bus, e.g., to invalidate, destroy, and/or kill the CAN message) and /or disable the transmitter for a predetermined period [0065]CAN node  that is configured to implement the above-described intrusion detection/prevention technique , when the compare module determine  that there is match between the  identifier of the  received  CAN message  which  received on the CAN bus,  and the identifier of the CAN message to an entry (e.g., an identifier or a mask) that is stored in the identifier memory. the CAN node is not transmitting the CAN message, the compare module could be disconnected from the TXD path to exclude arbitration effects.
Elend does not explicitly discloses malicious is glitch, and detect an improper bit timing in data received via the microcontroller port from a microcontroller coupled to the microcontroller port based on prestored configuration data.	
However, Porat et al US 2014/0208422 A1 discloses [0020] discloses glitch is treated as malicious.													It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Elend by including malicious is glitch, as taught by Porat, in order to invoke appropriate countermeasures against a possible fault generation attack
 (see Porat [0020]).											While the combination of Elend and Porat discloses the clock recovery and sampling circuit( (see (figs.11 , 12  and [0082]-[0083] disclose a compare module (i.e. a clock recovery and sampling circuit)), 											The combination of Elend and Porat does not explicitly disclose detect an improper bit timing in data received via the microcontroller port from a microcontroller coupled to the microcontroller port based on prestored configuration data. 							Lundberg US 2008/0180145 A1 discloses detect an improper bit timing in data received via the microcontroller port from a microcontroller coupled to the microcontroller port based on prestored configuration data.  ( fig.2 and [0027] receiving bus agent detected the glitch 201 shown at time T2 results from transition of the data signals DATA 

    PNG
    media_image1.png
    151
    260
    media_image1.png
    Greyscale

 and (fig. 5 and [0058] discloses detecting a glitch 501 between times T3 and T4 ,  wherein the glitch 501is occurring approximately midway between, which is the time at which associated data signals (not shown) would be transitioning states)

    PNG
    media_image2.png
    161
    520
    media_image2.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Elend  and Porat, by including detect an improper bit timing in data received via the microcontroller port from a microcontroller coupled to the microcontroller port based on prestored configuration data , as taught by Lundberg, in order to detected the glitch at time T results from transition of the data signals DATA  (see Lundberg [0027]).
Regarding claim 2, the combination of Elend, Porat and Lundberg discloses all the features with the claim 1.
Elend further discloses wherein, when the transceiver is configured to invalidate the data frame, the transceiver is configured to send a CAN error message on to the CAN bus ([0014] invalidating the CAN message comprises sending an error signal onto the CAN bus).

Regarding claim 3, the combination of Elend, Porat and Lundberg discloses all the features with the claim 1.
Elend further discloses the transceiver configured to check during a transmission of the data frame if the microcontroller coupled to the microcontroller port had lost or won arbitration.		(FIG. 5 and [0064] discloses when the CAN node has not lost (i.e. win) arbitration, e.g., the CAN node is still in transmit mode after the arbitration field, and when the CAN node loses arbitration, subsequent bits of the identifier on the TXD path are all set to “1”, the compare module could be disconnected from the TXD path to exclude arbitration effects).

Regarding claim 4, the combination of Elend, Porat and Lundberg discloses all the features with the claim 3.
Elend further discloses  The transceiver further configured to generate and send a CAN error frame on to the CAN bus to invalidate the data frame if the microcontroller introduces the signal glitch in the data frame [0062] discloses  the attacker can send CAN messages (e.g., “data frames”) with the identifier that is normally used by the sending CAN node , the suspicious CAN messages may be received by CAN nodes and recognized as valid messages because the identifier has previously been used within the CAN network. Once received by a CAN node, the suspicious messages can be used to implement malicious activity within the CAN node. To detect and prevent such an attack on the CAN network, a CAN node can be configured to store the identifier of a CAN message that is being sent by the CAN node itself and further configured to compare the identifiers of incoming CAN messages to the stored identifier to determine if any incoming CAN messages have a matching identifier. Since identifiers are unique to each CAN node, if a received identifier matches a stored identifier, the receiving CAN node can assume that the CAN message is from an intruder and can take an action to prevent the intrusion,   in response to detecting a match between a received identifier and a stored identifier, the CAN node can be configured to immediately send an error signal such as an error flag onto the CAN bus to prevent the malicious CAN message from being successfully and completely received by any CAN nodes on the CAN bus, e.g., to invalidate, destroy, and/or kill the CAN message) and ([0014] invalidating the CAN message comprises sending an error signal onto the CAN bus).
Elend does not explicitly discloses malicious is glitch	
However, Porat et al US 2014/0208422 A1 discloses [0020] discloses glitch is treated as malicious.													It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Elend by including malicious is glitch, as taught by Porat, in order to invoke appropriate countermeasures against a possible fault generation attack
 (see Porat [0020]).

Regarding claim 5, the combination of Elend, Porat and Lundberg discloses all the features with the claim 3.
Elend further discloses The transceiver configured to send a dominant bit on to the CAN bus to invalidate the data frame if the microcontroller introduces the signal glitch..
[0062] discloses the attacker can send CAN messages (e.g., “data frames”) with the identifier that is normally used by the sending CAN node , the suspicious CAN messages may be received by CAN nodes and recognized as valid messages because the identifier has previously been used within the CAN network. Once received by a CAN node, the suspicious messages can be used to implement malicious activity within the CAN node. To detect and prevent such an attack on the CAN network, a CAN node can be configured to store the identifier of a CAN message that is being sent by the CAN node itself and further configured to compare the identifiers of incoming CAN messages to the stored identifier to determine if any incoming CAN messages have a matching identifier. Since identifiers are unique to each CAN node, if a received identifier matches a stored identifier, the receiving CAN node can assume that the CAN message is from an intruder and can take an action to prevent the intrusion,   in response to detecting a match between a received identifier and a stored identifier, the CAN node can be configured to immediately send an error signal such as an error flag onto the CAN bus to prevent the malicious CAN message from being successfully and completely received by any CAN nodes on the CAN bus, e.g., to invalidate, destroy, and/or kill the CAN message) and ([0014] invalidating the CAN message comprises sending an error signal onto the CAN bus).
Elend does not explicitly discloses malicious is glitch	
However, Porat et al US 2014/0208422 A1 discloses [0020] discloses glitch is treated as malicious.													It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Elend by including malicious is glitch, as taught by Porat, in order to invoke appropriate countermeasures against a possible fault generation attack
 (see Porat [0020]).

Regarding claim 6, the combination of Elend, Porat and Lundberg discloses all the features with the claim 1.
Elend further discloses wherein the transmitter includes an enable port to enable or disable the transmitter[0065]CAN node  that is configured to implement the above-described intrusion detection/prevention technique , when the compare module determine  that there is match between the  identifier of the  received  CAN message  which  received on the CAN bus,  and the identifier of the CAN message to an entry (e.g., an identifier or a mask) that is stored in the identifier memory. the CAN node is not transmitting the CAN message, the compare module could be disconnected from the TXD path to exclude arbitration effects.

Regarding claim 7, the combination of Elend, Porat and Lundberg discloses all the features with the claim 6.
Elend further discloses The transceiver further configured to generate an enable/disable signal based on a detection of the signal glitch [0065]CAN node  that is configured to implement the above-described intrusion detection/prevention technique , when the compare module determine  that there is match between the  identifier of the  received  CAN message  which  received on the CAN bus,  and the identifier of the CAN message to an entry (e.g., an identifier or a mask) that is stored in the identifier memory. the CAN node is not transmitting the CAN message, the compare module could be disconnected from the TXD path to exclude arbitration effects.
Elend does not explicitly discloses malicious is glitch	
However, Porat et al US 2014/0208422 A1 discloses [0020] discloses glitch is treated as malicious.													It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Elend by including malicious is glitch, as taught by Porat, in order to invoke appropriate countermeasures against a possible fault generation attack
 (see Porat [0020]).

Regarding claim 11, the combination of Elend, Porat and Lundberg discloses all the features with the claim 1.
Elend further discloses The transceiver further comprising a memory configured to store the configuration data([0021] memory configured to store an entry that corresponds to at least one identifier [0019]  discloses adding an identifier to the identifier memory if the identifier is from a CAN message that is transmitted from the CAN device and the identifier is not already stored in the identifier memory.


Regarding claim 13, he combination of Elend, Porat and Lundberg discloses all the features with the claim 1.
Elend does not explicitly discloses wherein the detection of the signal glitch includes monitoring a change in the signal amplitude beyond a predetermined threshold during the predetermined portion.  
However, Porat et al US 2014/0208422 A1 discloses wherein the detection of the signal glitch includes monitoring a change in the signal amplitude beyond a predetermined threshold during the predetermined portion. [0018] detector 38 detect certain environmental changes occur, such as voltage glitches; [0020] gdetector 38 evaluates (i.e. monitors) the voltage line for glitches over a threshold level (e.g., glitches having a peak magnitude greater than thresholds 46 and 48) in predetermined portion (see fig. 2)

    PNG
    media_image3.png
    371
    351
    media_image3.png
    Greyscale

Fig. 2

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Elend by including wherein the detection of the signal glitch includes monitoring a change in the signal amplitude beyond a predetermined threshold during the predetermined portion, as taught by Porat, in order to invoke appropriate countermeasures against a possible fault generation attack (see Porat [0020]).

Regarding claim 14, Elend et al. US 2017/0093659 A1 discloses A method for preventing a node from interrupting a communication on a controller area network (CAN) bus [0065]CAN node  that is configured to implement the above-described intrusion detection/prevention technique), the method comprising:							determining a bit timing within a data frame received from the CAN bus; detecting a signal glitch during a predetermined portion of the data frame by detecting, using clock recovery and sampling circuitry [0062] discloses  the attacker can send CAN messages (e.g., “data frames”) with the identifier that is normally used by the sending CAN node , the suspicious CAN messages may be received by CAN nodes and recognized as valid messages because the identifier has previously been used within the CAN network. Once received by a CAN node, the suspicious messages can be used to implement malicious activity within the CAN node. To detect and prevent such an attack on the CAN network, a CAN node can be configured to store the identifier of a CAN message that is being sent by the CAN node itself and further configured to compare the identifiers of incoming CAN messages to the stored identifier to determine if any incoming CAN messages have a matching identifier. Since identifiers are unique to each CAN node, if a received identifier matches a stored identifier, the receiving CAN node can assume that the CAN message is from an intruder and can take an action to prevent the intrusion)
 (Examiner’s note: “detecting the suspicious messages can be used to implement malicious activity within the CAN node” teaches “detecting a signal glitch in a predetermined portion of the data frame”), that 
upon detection of the signal glitch, invalidating the data frame [0062] in response to detecting a match between a received identifier and a stored identifier, the CAN node can be configured to immediately send an error signal such as an error flag onto the CAN bus to prevent the malicious CAN message from being successfully and completely received by any CAN nodes on the CAN bus, e.g., to invalidate, destroy, and/or kill the CAN message) and disabling a transmitter for a predetermined period [0065]CAN node  that is configured to implement the above-described intrusion detection/prevention technique , when the compare module determine  that there is match between the  identifier of the  received  CAN message  which  received on the CAN bus,  and the identifier of the CAN message to an entry (e.g., an identifier or a mask) that is stored in the identifier memory. the CAN node is not transmitting the CAN message, the compare module could be disconnected from the TXD path to exclude arbitration effects.	
Elend does not explicitly discloses malicious is glitch, and the bit timing is an improper bit timing based on a prestored configuration data
However, Porat et al US 2014/0208422 A1 discloses [0020] discloses glitch is treated as malicious.													It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Elend by including malicious is glitch, as taught by Porat, in order to invoke appropriate countermeasures against a possible fault generation attack
 (see Porat [0020]).											While the combination of Elend and Porat discloses the clock recovery and sampling circuit( (see (figs.11 , 12  and [0082]-[0083] disclose a compare module (i.e. a clock recovery and sampling circuit)), 											The combination of Elend and Porat does not the bit timing is an improper bit timing based on a prestored configuration data.									 Lundberg US 2008/0180145 A1 discloses the bit timing is an improper bit timing based on a prestored configuration data ( fig.2 and [0027] receiving bus agent detected the glitch 201 shown at time T2 results from transition of the data signals DATA 

    PNG
    media_image1.png
    151
    260
    media_image1.png
    Greyscale

 and (fig. 5 and [0058] discloses detecting a glitch 501 between times T3 and T4 ,  wherein the glitch 501is occurring approximately midway between, which is the time at which associated data signals (not shown) would be transitioning states)

    PNG
    media_image2.png
    161
    520
    media_image2.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Elend and Porat, by including the bit timing is an improper bit timing based on a prestored configuration data, as taught by Lundberg, in order to detected the glitch at time T results from transition of the data signals DATA (see Lundberg [0027]).
Regarding claim 15, the combination of Elend, Porat and Lundberg discloses all the features with the claim 14.
Elend does not explicitly disclose detecting another signal glitch by detecting a change in the signal amplitude beyond a predetermined threshold during the predetermined portion. 
However, Porat et al US 2014/0208422 A1 discloses detecting another signal glitch by detecting a change in the signal amplitude beyond a predetermined threshold during the predetermined portion. [0018] detector 38 detect certain environmental changes occur, such as voltage glitches; [0020] detector 38 evaluates (i.e. monitors) the voltage line for glitches over a threshold level (e.g., glitches having a peak magnitude greater than thresholds 46 and 48) in predetermined portion (see fig. 2)

    PNG
    media_image3.png
    371
    351
    media_image3.png
    Greyscale

Fig. 2

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Elend by including detecting another signal glitch by detecting a change in the signal amplitude beyond a predetermined threshold during the predetermined portion, as taught by Porat, in order to invoke appropriate countermeasures against a possible fault generation attack (see Porat [0020]).

Claims 9, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Elend et al. US 2017/0093659 A1 in view of Porat et al US 2014/0208422 A1 in view of Lundberg US 2008/0180145 A1 in view of AZADEH et al US 20130108278 A1

Regarding claim 9, the combination of Elend, Porat and Lundberg discloses all the features with the claim 1.
The combination of Elend, Porat and Lundberg does not wherein the clock recovery and sampling circuit is further configured to check a bit length of the data received from the microcontroller via the microcontroller port. 
However, AZADEH et al US 20130108278 A1 discloses wherein the clock recovery and sampling circuit is further configured to check a bit length of the data received from the microcontroller via the microcontroller port.  [0058] discloses when "1010" (i.e. bit length)
sequence indicates the presence of a data packet (i.e. data frame), the predetermined number of transitions is three (3)( bit length),  the predetermined time period (i.e. the predetermined portion) is greater than  three (3) bit lengths, but less than or about four (4) bit lengths(i.e. the predetermined portion is identified based on a bit length).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Elend, Porat and Lundberg ,by including wherein the clock recovery and sampling circuit is further configured to check a bit length of the data received from the microcontroller via the microcontroller port, as taught by AZADEH, in order to determine whether the number of transitions counted by counter during the time interval defined by the timer matches a predetermined number (see AZADEH [0058]).

Regarding claim 12, the combination of Elend, Porat and Lundberg discloses all the features with the claim 1.
The combination of Elend, Porat and Lundberg does not explicitly discloses wherein the predetermined portion is identified based on a bit length of the data frame.  
 However, AZADEH et al US 20130108278 A1 discloses wherein the predetermined portion is identified based on a bit length of the data frame [0058] discloses when "1010" 
sequence indicates the presence of a data packet (i.e. data frame), the predetermined number of transitions is three (3),  the predetermined time period (i.e. the predetermined portion) is greater than  three (3) bit lengths, but less than or about four (4) bit lengths(i.e. the predetermined portion is identified based on a bit length).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Elend, Porat and Lundberg , by including wherein the predetermined portion is identified based on a bit length of the data frame, as taught by AZADEH, in order to determine whether the number of transitions counted by counter during the time interval defined by the timer matches a predetermined 
number (see AZADEH [0058]).

Regarding claim 16, the combination of Elend, Porat and Lundberg discloses all the features with the claim 14.
The combination of Elend, Porat and Lundberg does not explicitly disclose wherein the predetermined portion is configured based on bit length of the data frame and a bit timing configuration data.
However, AZADEH et al US 20130108278 A1 discloses wherein the predetermined portion is configured based on bit length of the data frame and a bit timing configuration data.
 [0058].discloses when "1010" sequence indicates the presence of a data packet (i.e. a bit timing configuration data), the predetermined number of transitions is three (3), the predetermined time period (i.e. the predetermined portion) is greater than three (3) bit lengths, but less than or about four (4) bit lengths(i.e. the predetermined portion is configured  based on a bit length of the data frame).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Elend, Porat and Lundberg, by including wherein the predetermined portion is configured based on bit length of the data frame and a bit timing configuration data, as taught by AZADEH, in order to determine whether the number of transitions counted by counter during the time interval defined by the timer matches a predetermined number (see AZADEH [0058]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELTIF AJID whose telephone number is (571)272-7749. The examiner can normally be reached 9 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDELTIF AJID/Examiner, Art Unit 2478